DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Oct. 25, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-10, 12,14, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., U.S. Patent Application Publication No. 2016/0018377 (referred to hereafter as Davies) in view of Cota, U.S. Patent No. 8,553,501.

As to claims 1 and 25, Davies teaches a system for detecting lost or entangled fishing gear, the system comprising: 
a buoy (see para. 20-21); 

a detector configured to determine, based on output of the sensor of the buoy, a likelihood that the buoy has become lost or entangled (see para. 34-35); and 
send the output or to send an alert indicating that the buoy has become lost or entangled (see para. 35-36).
Davies does not explicitly teach:
a fishing gear buoy configured to attach to fishing gear and a transmitter configured to send an alert.
However, Cota teaches a fishing gear buoy configured to attach to fishing gear (see col.  and a transmitter configured to send an alert(see col. 11 lines 4-56). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use the fishing gear and the transmitter of Cota in Davies. Motivation to do so comes from the teachings of Cota and the knowledge well known in the art that allow the remote monitoring of the status of the fishing gear and would therefore make the monitoring process easier and more efficient.
As to claim 2, Davies in view of Cota teach the system of claim 1. Davies further teaches the sensor comprises a GPS sensor and/or accelerometer configured to sense location, motion, velocity, and/or acceleration of the buoy (see para. 26 and 35-36).
As to claim 3, Davies in view of Cota teach the system of claim 1. Davies further teaches the sensor is configured to sense motion of the buoy, wherein the motion includes a location and a velocity of the buoy (see para. 39 and 42).
As to claim 4, Davies in view of Cota teach the system of claim 1. Davies further teaches the detector is configured to determine that the buoy is lost or entangled from a 
As to claim 6, Davies in view of Cota teach the system of claim 1. Davies further teaches the sensor output includes a depth of the buoy (see para. 22 and 36).
As to claim 7, Davies in view of Cota teach the system of claim 1. Cota further teaches the alert indicates a location or motion of the buoy (see col. 11 lines 4-56).
As to claim 8, Davies teaches a system for detecting lost or entangled fishing gear, the system comprising: a buoy for attaching to fishing gear (see para. 44 and 40);  a sensor of the buoy; a detector configured to determine, based on output of the sensor of the buoy, when the buoy has become lost or entangled; and a transmitter configured to send the output or to send an alert indicating that the buoy has become lost or entangled (see para. 44).
	Davies does not teach a trap connectable with the buoy, wherein the trap includes an additional sensor operable to detect a location of the trap. However, Cotta teaches a trap connectable with the buoy, wherein the trap includes an additional sensor operable to detect a location of the trap (see col. 11 lines 4-47). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install an addition sensor in the trap in Davies as taught by Cota. Motivation to do so comes from the teachings of Cota and the knowledge well known in the art that installing a position sensor in the trap in addition to the buoy would provide redundancy and would allow the system to recover a trap in case the buoy gets disconnected from the trap.

As to claim 10, Davies in view of Cota teach the system of claim 1. Cota teaches the detector is configured to cause the transmitter to transmit the output and/or the alert in response to a user request (see col. 7 lines 66-col. 8 lines 12).
As to claim 12, Davies in view of Cota teach the system of claim 1. Cota teaches the transmitter is configured to transmit as a radio frequency or cellular signal (see col. 8 lines 13-19).
As to claim 14, Davies in view of Cota teach the system of claim 1. Cota teaches  a trap connectable with the buoy; a transceiver or reflector on the trap, the transceiver or reflector responsive to signals from the buoy (see col. 11 lines 4-47).
As to claim 26, Davies in view of Cota teach the system of claim 25. Davies further teaches the sensor data comprises sensor data from a position sensor, an accelerometer, and/or a velocity sensor (see para. 29 and 57).
As to claim 27, Davies in view of Cota teach the system of claim 1. Cota teaches the receiver is configured to receive the sensor data, and the processor is configured to determine a displacement, velocity, and/or acceleration from the sensor data as part of the determination (see col. 7 lines 26-44).
As to claim 29, Davies in view of Cota teach the system of claim 25. Davies further teaches the processor is configured to calculate relative probabilities of cause of lost or entangled (see para. 52 and 57).
.
3.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Cota, further in view of Majzlik et al., U.S. Patent No. 8,086,408 (referred to hereafter as Majzlik).
As to claim 15, Davies teaches a system for detecting lost or entangled fishing gear, the system comprising: 
a buoy (see para. 20-21); 
a sensor of the buoy (see para. 20-21); 
a detector configured to determine, based on output of the sensor of the buoy, a likelihood that the buoy has become lost or entangled (see para. 34-35); and 
send the output or to send an alert indicating that the buoy has become lost or entangled (see para. 35-36).
Davies does not explicitly teach a graphics user interface (GUI) configured to display the alert. However, Majzlik teaches a system for monitoring buoy which includes a graphics user interface (GUI) configured to display the alert (see fig. 1, col. 8 lines 1-27). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the GUI of Majzlik in Davies. Motivation to do so comes from the knowledge well known in the art that using a GUI would make the system more user friendly.

As to claim 17, Davies in view of Cota, further in view of Majzlik teaches the system of claim 15. Majzlik further teaches the GUI is configured to display a map with a location of the buoy (see col. 8 lines 1-27).
As to claim 18, Davies in view of Cota, further in view of Majzlik teaches the system of claim 15. Majzlik further teaches the GUI is on a smart phone.
As to claim 19, Davies in view of Cota, further in view of Majzlik teaches the system of claim 15. Majzlik further teaches a memory configured to save the data contained in the alert (see col. 8 lines 1-27).
4.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., U.S. Patent Application Publication No. 2016/0018377 (referred to hereafter as Davies) in view of Cota, U.S. Patent No. 8,553,501, further in view of Corbett et al., U.S. Patent Application Publication No. 2016/0018377 (referred to hereafter as Corbett).
Davies teaches a system for detecting lost or entangled fishing gear, the system comprising: 
a buoy (see para. 20-21); 
a sensor of the buoy (see para. 20-21); 
a detector configured to determine, based on output of the sensor of the buoy, a likelihood that the buoy has become lost or entangled (see para. 34-35); and 
send the output or to send an alert indicating that the buoy has become lost or entangled (see para. 35-36).

It would have been obvious for one of the ordinary skill in the at the effective filling data of the application configure the receiver to receive the alert, the alert being based on displacement, velocity, and/or acceleration of the buoy, and wherein the processor is configured to determine that the buoy is lost or entangled due to having received the alert in Davies as taught by Corbett. Motivation to do so comes from the knowledge well known in the art that doing so would make the alerting process more efficient.
5.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663